Citation Nr: 1750465	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO. 14-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1985 to December 1989.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1. In a March 1990 rating decision, the RO denied service connection for hepatitis B based on a finding that it had pre-existed service and was not aggravated in service. The Veteran was notified of this determination in a May 1990 letter, to include his right to appeal the denial. The Veteran did not submit a notice of disagreement or submit new and material evidence within one year of the May 1990 notification.

2. The evidence associated with the claims file since the March 1990 rating decision, when considered by itself or in connection with evidence previously assembled, does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis B.


CONCLUSIONS OF LAW

1. The March 1990 rating decision denying service connection for hepatitis B is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2017).

2. The criteria for reopening the Veteran's claim of entitlement to service connection for hepatitis B are not met. 38 U.S.C.A. § 5108 (West 2014) 38 C.F.R. §§ 3.104, 3.156(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. New and material evidence

The Veteran seeks service connection for PTSD.  Service connection for PTSD has been previously denied left shoulder disability, an upper back disability, and a right great toe disability. Notably, however, he filed prior claims for such disabilities. For example, in an April 2003 rating decision, the AOJ denied service connection for an upper back disability and a right great toe disability. In an April 2009 rating decision, the AOJ denied service connection for a left shoulder disability. He did not appeal either one of these decisions. 38 U.S.C.A. Â§ 7105 (c) (West 2014); 38 C.F.R. Â§ 20.1103  (2015). Additionally, new and material evidence had not been received prior to the expiration of the appeal period following either of these rating decisions. 38 C.F.R. Â§ 3.156 (b). Therefore, the April 2003 and April 2009 rating decisions are now final, and the Veteran's claims for service connection may only be reopened if new and material evidence is received. In general, rating decisions that are not appealed in the prescribed time period become final and the claim will not thereafter be reopened or allowed except as may otherwise be provided by regulation. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.1103. Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.
New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed. See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination. Id. at 118.

The Veteran's claim for service connection for hepatitis B was denied in a March 1990 rating decision. Of record at that time were service treatment records, VA examinations, and the Veteran's application for benefits. The basis of the denial was that hepatitis B had pre-existed service and was not aggravated in service. The Veteran was notified of the denial in a May 1990 letter, which included his appeal rights. The record shows that the Veteran did not appeal the decision, nor did he submit new and material evidence within one year of the May 1990 notification letter. Neither the Veteran nor his representative has contended otherwise. Thus, the RO March 1990 decision is final. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.

The Veteran now seeks to reopen his claim of service connection for hepatitis B on the submission of new and material evidence. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017). He has submitted copies of service treatment records and alleges that he incurred hepatitis B during a period of active duty for training, and thus service connection should be granted.

As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board has reviewed the entire record, with particular attention to the additional evidence received since the last final decision in March 1990. After reviewing the record, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156(a).

The March 1990 rating decision included a review of the Veteran's service treatment records (STRs) and denied service connection for hepatitis, stating that the condition existed prior to entering military service and that the evidence did not show that the hepatitis was aggravated beyond normal progression.

The record shows that the Veteran has submitted copies of STRs after the March 1990 rating decision. The Veteran contends that these records are new and material in that they show that the Veteran had a diagnosis of hepatitis B in service. The Veteran also contends that because his STRs show his hepatitis was manifested by "mildly elevated transaminases" in service, this could represent evidence of aggravation of his disability in service.

The STRs that the Veteran has submitted after the March 1990 decision are duplicates of records that were already considered at the time of the March 1990 rating decision. Thus, these STRs are not new and are duplicative of evidence already received.

The March 1990 decision acknowledged that the Veteran had a diagnosis of hepatitis B before service and determined that the Veteran's hepatitis B was not aggravated during service. Accordingly, records that show the Veteran had hepatitis B in service are not material, as such fact was conceded at the time of the March 1990 decision. Furthermore, the March 1990 decision clearly considered whether the Veteran's hepatitis B was aggravated during service.

The Veteran has alleged that he incurred the hepatitis B during a period of active duty, which he had prior to 1985. However, he has not submitted evidence to substantiate that allegation. Thus, this is not a basis to reopen the claim.

The Board finds that the evidence submitted since the March 1990 rating decision is cumulative and redundant of the evidence of record at the time of the prior final denial of the claim. The evidence received since the March 1990 does not demonstrate that hepatitis B was permanently aggravated during service. Thus, the Board finds that the additional evidence received since the final March 1990 rating decision is not new and material within the meaning of 38 C.F.R. § 3.156(a), and the application to reopen the claim for service connection for hepatitis B is denied.


ORDER

New and material evidence has not been received sufficient to reopen a claim of entitlement to service connection for hepatitis B.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


